Attachment to Advisory Action

	Applicants’ amendment filed on 8/5/2022 has been fully considered. The amendment has been entered. However, Applicants’ arguments are not found to be persuasive for the reasons set forth below.
	
In light of the amendments to the claims, the claim objections and 35 U.S.C. 112 rejections as set forth in the previous Office Action are hereby withdrawn.

	As evidence of unexpected results, Applicants point to the results obtained for comparative Compound Ir-K as compared to Inventive Compound Ir-18 presented in Tables 8-12 and 14 of the instant Specification. However, while the comparison is a proper side-by-side comparison, it is noted that the inventive example is not commensurate in scope with the scope of the claims. Specifically, Compound Ir-18 has the following formula:

    PNG
    media_image1.png
    150
    149
    media_image1.png
    Greyscale
,
Corresponds to Formula 2G, where rings CY1 and CY2 are benzene; R1 and R2 are H; X3 is O and X1, X2, X4, X5, and X21 are C; and ligand L2 is acac. The claims recite that ligand L2 is a bidentate ligand, ring CY1 and CY21 are a C3-60 carbocyclic group or a C1-60 heterocyclic group; X1 is C, N, Si or P; X21 is C or N; X3 is O, S, Se, or NR3; X4 is N or CR4; and X5 is N or CR5. Furthermore, the claims recite that the groups R1 to R5 are hydrogen or a substituent such as deuterium, F, Cl, I, C1-60 alkyl, C3-10 cycloalkyl, C6-60 aryl, etc. Thus, the inventive example exemplifies but one of the innumerable compounds encompassed by the present claims and therefore, it is unclear if the obtained results are indicative of all the compounds encompassed by the present claims or only for the particular compound exemplified in the examples.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767